Citation Nr: 1221059	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  07-30 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for disability manifested by night sweats, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headache, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by bleeding gums, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to January 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO.  The Veteran presented testimony before the Board in March 2010.  The transcript has been associated with the claims folder.  

This matter was previously before the Board in June 2010 and remanded for further development and adjudication.  The claims pertaining to disabilities manifested by headaches and night sweats have been returned to the Board and are now ready for appellate disposition.

However, the remand orders of the Board were not complied with as they pertained to the claim for a disability manifested by bleeding gums and thus, further remand is mandated due to the RO's failure to follow the directives in the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The claim is addressed in the REMAND portion of the decision below and is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during the Persian Gulf War.

2.  The Veteran has a disability manifested by night sweats which is causally related to his Persian Gulf War service. 

3.  The Veteran's headache disability is causally related to his active duty service.


CONCLUSIONS OF LAW

1.  Disability manifested by night sweats was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2011).

2.  Headache disability was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection Criteria

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and other organic diseases of the nervous system, like migraine headaches, become manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Under 38 C.F.R. § 3.317 (2011), a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. 
§ 3.317(a)(2)(ii) .  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders. 38 C.F.R. § 3.317(b).


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.  In making this determination, the Board referred to the Veteran's service personnel records, which reflects Persian Gulf War service from August 1990 to March 1991 and receipt of the Southwest Asia Service Medal.

The Veteran's contentions can be grouped into two theories: (1) that his claimed disabilities are due to undiagnosed illnesses due to Persian Gulf service; and (2) that his claimed disabilities, even if not due to undiagnosed illnesses, are the direct result of service.  The Board will address each contention in turn. 

(i) Disability Manifested by Night Sweats

The Veteran does not contend that his claimed night sweats is a "stand alone" disorder.  Rather, he contends that they are manifestations of undiagnosed illnesses due to his service in the Persian Gulf, and that he should be compensated for such under 38 U.S.C.A. § 1117 (West 2002).

A careful review of the claims file shows the Veteran's claimed night sweats have not been attributed to a known diagnosis.  Medical records dating back to 1995 document complaints of night sweats with no known diagnosis.  

In February 1997, a VA examiner noted the Veteran had somatic complaints, to include night sweats occurring two to three times per week, consistent with a somatoform disorder; however, such a disorder was not diagnosed along Axis I-IV.  The examiner noted that further assessment was needed to rule out physical disease.  The Veteran was afforded a Persian Gulf War Registry examination in 1995.  The examiner simply noted the Veteran had multiple somatic complaints.  Other than chronic fatigue associated with Epstein-Barr, no other disability manifested by night sweats were diagnosed. 

The July 2010 VA examiner determined the Veteran had night sweats and insomnia.  The examiner opined that night sweats were unassociated with nightmares and unrelated to the Veteran having any mental disorder.   The examiner noted that the Veteran reported that the night sweats began in 1992 following the Veteran's deployment to Kuwait and Saudi Arabia.  The Veteran's testimony before the Board and RO is consistent with complaints of night sweats since his deployment. 

There is no clear medical diagnosis of the disability responsible for the night sweats.  However, the Board views the night sweats as a sign or symptom of a sleep disturbance under 38 C.F.R. § 3.117(b).  It therefore appears that the Veteran's night sweats are related to an undiagnosed illness as contemplated under the special provisions of Persian Gulf War veterans.  As such, service connection is warranted. 

(ii)  Disability Manifested by Headaches

Review of the claims file shows that the Veteran's claimed symptoms have been attributed to a known diagnosis.  The July 2010 VA examiner opined the Veteran's headaches were in fact migraine headaches.  This claim therefore falls outside the undiagnosed illness provisions for Persian Gulf War veterans.  

However, The Board must also address whether the claimed disorder is the direct result of a disease or injury of his service.  

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses of headaches.  The Veteran denied frequent and severe headaches on the December 1992 report of medical history taken in conjunction with separation from service.  The corresponding physical examination was similarly negative.   

The Veteran has testified that the headaches started in 1992 while stationed in California.  As early as September 1994, complaints of headaches were documented in the report of a VA examination.  The Veteran has consistently reported to medical personnel over the years that the onset of the headaches was n 1992, during service.  

The July 2010 VA examiner opined that it was not at least as likely as not that migraine headaches were related to the Veteran's period of military service.   The examiner reasoned that service treatment records were negative for complaints, diagnosis, or treatment for headaches.  

The Board is thus presented with the Veteran's statements and testimony regarding the onset of headaches during the latter part of his service and a negative medical opinion.  The facts as to this issue certainly do not compel a finding of service connection, especially since the Veteran's assertions appear to be inconsistent with what he reported on examination in late 1992.  However, he did testify under oath that the headaches began during service but that he never sought out medical treatment.  In light of what appears to be a somewhat consistent reporting by the Veteran that the headaches began during service, and with only a minimal diminishment of his credibility by certain inconsistencies, the Board finds that the evidence is in a state of equipoise.  As such, service connection is warranted for headaches as incurred during service.  38 U.S.C.A. § 5107(b).

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in June 2010, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  This was followed by a supplemental statement of the case in December 2011.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Entitlement to service connection for disability manifested by night sweats is warranted.  Entitlement to service connection for headache disability is warranted.  The appeal is granted to this extent. 


REMAND

As noted in the Introduction, the claim for a disability manifested by bleeding gums was previously before the Board in June 2010.  At that time, the Board determined that additional notice and evidentiary development was necessary.  As the remand orders of the Board were not complied with, further remand is mandated.  Stegall, supra.   

Specifically, the Board found that in order to resolve the claim, a Remand was necessary to obtain a VA medical opinion to determine whether the Veteran's complaint of bleeding gums was medically attributable to any known medical diagnosis, but if they were so attributable to a known medical diagnosis, then the examiner was asked to determine whether the diagnosed pathology in question was etiologically linked to military service. 

The Board noted that the Veteran's service treatment records included a substantial quantity of dental records which showed treatment for periodontal disease, to include an October 1985 diagnosis of 'gingival hyperplasia'.  There was also evidence of trauma to the Veteran's mouth in March 1986.  The Board further noted that post-service, the Veteran had complaints of bleeding gums during VA examination in February 1997 and during a March 1997 VA dental examination, the Veteran had missing four teeth.  X-rays at that time also revealed lesions, bone loss, and decay. 

The Board found that the evidence currently of record was inadequate for the purposes of determining whether any of the Veteran's current complaints associated with 'bleeding gums' may be medically attributable to any known medical diagnosis and, if so, whether a pertinent chronic diagnosis constitutes a disability for VA compensation purposes that is etiologically related to his military service.

Upon Remand, the Veteran was afforded a VA examination in July 2010.  The examiner diagnosed the Veteran with severe chronic peritonitis and opined that it was not caused by or a result of the Veteran's military service.  The examiner reasoned that the Veteran's service treatment records were negative for bleeding gums.  However, the examiner failed to discuss any relevant service and post- service medical records.  In particular, the examiner was asked to address the service treatment records indicating an in-service diagnosis of gingival hyperplasia and those discussing a dental trauma.   The Board would additionally note that prior examination in 1997 found evidence of lesions and bone loss, which this examiner did not find; however no x-rays were taken of the Veteran's mouth and no attempt at explanation of the discrepancy was made.  Such must be accomplished upon Remand, in addition to providing the necessary opinions set forth in the numbered paragraphs below.  The June 2010 Board Remand is incorporated by reference. 

Accordingly, this case must again be remanded to effectuate the evidentiary development necessary to fully and fairly adjudicate the Veteran's claim.  The AMC/RO is directed to the specific development instructions delineated in the numbered paragraphs herein below.  

Accordingly, the case is REMANDED for the following actions: 

1. The Veteran should be scheduled for a VA dental examination by a dentist to determine the nature and etiology of the Veteran's complaints of bleeding gums. It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The necessary x-rays should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following: 

a) The examiner should note if there is objective evidence of any pertinent signs and symptoms of a chronic pathology manifesting in bleeding gums. 

b) Next, the examiner should note whether or not such signs and symptoms can be attributed to known clinical diagnoses. 

c) If the signs and symptoms can be verified and can be attributed to one or more known clinical diagnoses, the examiner should offer an opinion for each such known clinical diagnosis as to whether it is at least as likely as not (50% probability or higher) related to the Veteran's military service. 

d) If the examiner finds that there is no evidence of any claimed signs and symptoms, or if there is objective evidence of claimed signs and symptoms which cannot by history, physical examination and laboratory tests be attributed to a known diagnosis, the examiner should so state. 

e) In addressing the etiology of any disability, the examiner is asked to discuss any relevant service and post- service medical records.  In particular, the examiner should address the service treatment records indicating an in-service diagnosis of gingival hyperplasia and those discussing a dental trauma. 

f) The examiner should also indicate wither the Veteran's has loss of teeth due to loss of substance of the body of the maxilla or mandible and if so, whether it is due to trauma or periodontal disease.

2.  The AMC/RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of any indicated development, the AMC/RO must readjudicate the claim.  If the benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive supplemental statement of the case and afford them a reasonable opportunity for response.  The case should then be returned to the Board for appellate review. 

The  Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


